Citation Nr: 1019763	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-24 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
initial compensable service connection for bilateral hearing 
loss.

In January 2009, the Board remanded the claim to provide the 
Veteran with an opportunity for a videoconference hearing 
before a Veterans Law Judge.  The requested hearing was 
scheduled for April 9, 2010.  However, the Veteran did not 
report for that hearing.  Nor did he provide good cause for 
his failure to report or request that the hearing be 
rescheduled.  None of the notice letters regarding the 
hearing has been returned as undeliverable.  Accordingly, the 
Veteran's request for a hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2009). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed with respect to the Veteran's claim for 
an initial compensable rating for bilateral hearing loss.

The Veteran was last afforded a VA audiological examination 
in August 2004.  Audiological testing at that time revealed 
mild to severe sensorineural hearing loss in the right ear 
and mild to severe mixed hearing loss in the left ear.  

Following the August 2004 VA examination, the Veteran 
submitted written statements indicating that he had recently 
been prescribed hearing aids to treat his worsening hearing 
loss.  He also stated that his hearing loss significantly 
impacted his social life to the extent that he could not talk 
on the telephone or "hold decent conversations" with his 
family and friends.  

To further support his claim, the Veteran submitted a copy of 
physical profile serial report, which was completed in 
September 1991 during his period of Air Force Reserve 
service.  The report indicated that the Veteran had recently 
exhibited a significant hearing threshold shift attributable 
to excessive noise exposure.  Significantly, while the 
September 1991 report predates the August 2004 VA 
audiological examination, it does not appear to have been 
considered in the prior rating actions on the Veteran's 
claim.  Nor is there any indication that the RO has reviewed 
the report and no waiver of initial review has been obtained.  
38 C.F.R. §§ 19.37, 20.1304 (2009).  The Board cannot 
consider that additional evidence without first remanding the 
case to the agency of original jurisdiction for initial 
consideration or obtaining the Veteran's waiver.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  To ensure VA has met its duty to 
assist and to fully comply with due process requirements, the 
Board finds that on remand the issue on appeal should be 
reviewed with consideration of all evidence received since 
the issuance of the July 2005 statement of the case.

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Here, the Veteran's August 2004 VA 
audiological examination is stale, and he has indicated that 
his bilateral hearing loss has worsened since that time.  In 
light of those assertions, the Board is uncertain as to the 
current severity of the Veteran's hearing loss and how his 
symptoms have progressed since the effective date of service 
connection.  Accordingly, the Board finds that a new VA 
audiological examination is needed to fully and fairly assess 
the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(2) 
(2009).  That new VA examination should include a review of 
all pertinent evidence in the Veteran's claims folder.  38 
C.F.R. § 4.1 (2009) (to ensure a thorough examination and 
evaluation, the Veteran's service-connected disability must 
be viewed in relation to its history).  Additionally, in 
light of the aforementioned evidence, that new examination 
should include specific findings regarding any functional 
limitations related to the Veteran's bilateral hearing loss.

Finally, VA medical records appear to be outstanding.  The 
record reflects that in October 2004, the Veteran received VA 
outpatient treatment for multiple medical conditions, 
including hearing loss.  At that time, a VA treating provider 
expressed an intention to "resubmit [the] consult for 
audiology" and recommended that the Veteran return to the 
clinic in four months.  Thereafter, the Veteran submitted a 
written statement indicating that he had been prescribed 
hearing aids.  However, no subsequent VA medical records were 
associated with his claims folder.  Because it appears from 
the VA treating provider's notation, and the Veteran's 
subsequent lay statement, that he has received additional VA 
treatment for hearing loss since October 2004, the Board 
finds that efforts to obtain any outstanding VA medical 
records should be made on remand.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested. 

1.  Obtain and associate with the claims 
folder all medical and dental records 
from the VA Community Based Outpatient 
Clinic in Homestead, Florida, and the VA 
Medical Center in Miami, Florida, dated 
from November 2004 to the present. 

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder should be reviewed by the examiner 
and the examination report should note 
that review.  All necessary tests, to 
include audiological and Maryland CNC 
testing, should be performed.  The 
examiner should also discuss how the 
Veteran's bilateral hearing loss impacts 
his activities of daily living, including 
his ability to obtain and maintain 
employment.  38 C.F.R. § 4.10 (2009).

3.  Readjudicate the issue on appeal.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

